        Case 2:21-cv-07311 Document 1 Filed 09/13/21 Page 1 of 10 Page ID #:1



1    TRACY L. WILKISON
     Acting United States Attorney
2    SCOTT M. GARRINGER
     Assistant United States Attorney
3    Chief, Criminal Division
     JONATHAN GALATZAN
4    Assistant United States Attorney
     Chief, Asset Forfeiture Section
5    VICTOR A. RODGERS (Cal. Bar No. 101281)
     MAXWELL COLL (Cal. Bar No. 312651)
6    Assistant United States Attorney
     Asset Forfeiture/General Crimes Sections
7         Federal Courthouse, 14th Floor
          312 North Spring Street
8         Los Angeles, California 90012
          Telephone: (213) 894-2569/1785
9         Facsimile: (213) 894-0142/0141
          E-mail: Victor.Rodgers@usdoj.gov
10                Maxwell.Coll@usdoj.gov
11   Attorneys for Plaintiff
     UNITED STATES OF AMERICA
12
                            UNITED STATES DISTRICT COURT
13
                      FOR THE CENTRAL DISTRICT OF CALIFORNIA
14
                                   WESTERN DIVISION
15
     UNITED STATES OF AMERICA,               Case No.2:21-CV-07311
16
               Plaintiff,                    COMPLAINT FOR FORFEITURE
17
                     v.                      18 U.S.C. § 981(a)(1)(A) & (C)
18
     $1,479,100.00 IN U.S. CURRENCY,         [FBI]
19
               Defendant.
20

21
          Plaintiff United States of America brings this claim against
22
     defendant $1,479,100.00 in U.S. Currency (the “defendant currency”),
23
     and alleges as follows:
24
                                JURISDICTION AND VENUE
25
          1.   The government brings this in rem forfeiture action
26
     pursuant to 18 U.S.C. § 981(a)(1)(A) & (C).
27

28
        Case 2:21-cv-07311 Document 1 Filed 09/13/21 Page 2 of 10 Page ID #:2



1         2.    This Court has jurisdiction over the matter under 28 U.S.C.

2    §§ 1345 and 1355.

3         3.    Venue lies in this district pursuant to 28 U.S.C. § 1395.

4                                PERSONS AND ENTITIES

5         4.    The plaintiff in this action is the United States of

6    America.

7         5.    The defendant currency in this action was seized by law

8    enforcement officers on or about March 22, 2021, at U.S. Private

9    Vaults, which is located at 9182 Olympic Boulevard in Beverly Hills,
10   California, and consist of $960,100.00 seized from box number 5311
11   linked to Ethan Bazarganfard and $519,000.00 seized from box number
12   3304 linked to Edwin Bazarganfard.
13        6.    The defendant currency is currently in the custody of the
14   United States Marshals Service in this District where it will remain
15   subject to this Court’s jurisdiction during the pendency of this
16   action.
17        7.    The interests of Ethan Bazarganfard, his brother Edwin
18   Bazarganfard and Allan Aliev (as the executor for box number 3304)

19   may be adversely affected by these proceedings.

20                               BASIS FOR FORFEITURE

21   Background Regarding U.S. Private Faults

22        8.    U.S. Private Vaults (“USPV”) is a company that was in the

23   business of renting safe deposit boxes to customers.          By providing

24   and promoting total anonymity, USPV catered to and attracted

25   criminals who sought to keep their identities and the source of their

26   cash beyond the reach of banks, regulators, the IRS, and law

27   enforcement.

28   / / /

                                            2
        Case 2:21-cv-07311 Document 1 Filed 09/13/21 Page 3 of 10 Page ID #:3



1         9.      The company’s primary pitch to customers was anonymity, as

2    reflected in its website that provided “Complete Privacy; Biometric

3    Identification; No ID Required.”       USPV also boasted in its website

4    “Our business is one of the very few where we don’t even want to know

5    your name.     For your privacy and the security of your assets in our

6    vault, the less we know the better.”        This advertisement appealed to

7    persons engaged in activities which they wished to hide from legal

8    authorities and law-abiding financial institutions.

9         10.     USPV also posted on its website “Four Reasons to Store Your
10   Gold At USPV,” information designed to market the company’s services,
11   which led to many involved in criminal activities to rent boxes from
12   USPV.     The posting asserted:
13        Banks require clients to provide their social security
14        number and a photo identification as a condition for
15        renting a safe deposit box.       Your information is then filed
16        in the bank's central data system.        This information can be
17        easily accessed by government agencies (such as the IRS) or
18        attorneys armed with court orders. If no one is aware you

19        have a safe deposit box, the contents (your gold) are much

20        safer.

21   By advocating a service which circumvented the IRS and persons “armed

22   with court orders,” customers engaged in illegal activity were

23   attracted to and ultimately stored and secreted their criminal

24   proceeds (which the government has a legitimate interest in) at USPV,

25   instead of at banks or law-abiding financial institutions where their

26   illegal activities would more likely be uncovered.

27        11.     In the same post, “Four Reasons to Store Your Gold At

28   USPV”, USPV stated:

                                            3
        Case 2:21-cv-07311 Document 1 Filed 09/13/21 Page 4 of 10 Page ID #:4



1         As government chartered institutions, banks are now

2         required to file “suspicious activity reports.” . . . U.S.

3         Private Vaults is not subject to federal banking laws and

4         would only cooperate with the government under court order.

5    By marketing services in this fashion, some persons who ultimately

6    became USPV customers, were attracted by the advertisements because

7    USPV’s safe deposit box storage facilities offered them a much safer

8    place to store their illegal criminal proceeds, unlike law-abiding

9    banks, so as to eliminate their fear of apprehension by law
10   enforcement and in promotion of their illegal activities.
11        12.   Further, and in order to shield customers from having law
12   enforcement uncover their illegal activity, USPV encouraged its
13   customers pay their box rental fees in cash.         In addition, USPV
14   charged customers significantly higher prices than those charged by
15   major banks, because USPV offered something which legitimate banks do
16   not: anonymity, a place to store illegally obtained cash, tips and
17   assistance in avoiding law enforcement and a willingness to look the
18   other way with regard to all types of criminal conduct.           And one of

19   USPV’s owners has gone so far as to brag about bringing to USPV

20   individuals selling marijuana and other drugs illegally, based on the

21   owner’s connections, by marketing USPV as a safe place for those

22   criminal actors and potential USPV customers to store their ill-

23   gotten gains.

24        13.   Not surprisingly, because USPV’s business model is designed

25   to appeal and cater to criminals, USPV has repeatedly been used by

26   criminals to store criminal proceeds.        Over the years, the contents

27   of specific boxes at USPV have been forfeited because they are the

28   proceeds of criminal activity.      For example, on July 1, 2019,

                                            4
        Case 2:21-cv-07311 Document 1 Filed 09/13/21 Page 5 of 10 Page ID #:5



1    officers seized $215,653 from Michael Beaver, as he was leaving USPV,

2    and then seized an additional $1,448,700 from his USPV boxes.

3    Records from the Employment Development Department (the “EDD”), which

4    is the California agency to whom employers must report wages earned

5    by their employees, showed Beaver had no legitimate employment

6    income.    In addition, Beaver’s phones revealed evidence of drug

7    trafficking activity, and the in excess of $1.6 million funds were

8    forfeited as proceeds of unlawful activity.

9         14.    On April 21, 2019, a victim was kidnapped in San Diego and
10   brutally tortured in a warehouse, where the victim was hit with
11   sticks and baseball bats; stripped naked; hit with a hammer on the
12   victim’s toes; and set on fire.       Allan Newman was arrested and
13   charged with kidnapping for ransom, attempted murder, torture and
14   aggregated mayhem relative to the beating.         The victim had been
15   employed by a group of people who were engaged in distributing
16   counterfeit marijuana vaping cartridges, and the group believed the
17   victim had stolen a suitcase full of cash, which a vape cartridge
18   customer had left at the warehouse.        A portion of the funds had been

19   placed by the victim’s ex-wife in a safe deposit box at USPV, which

20   the ex-wife retrieved and used to pay the victim’s ransom.

21        15.    On March 6, 2018, officers seized $101,080 and 26 gold bars

22   from Vincent Ramos’ USPV box.      Ramos was the CEO of a company that

23   facilitated the importation, exportation and distribution,

24   internationally, of wholesale quantities of cocaine, heroin and

25   methamphetamine.    The currency and gold bars were forfeited, and

26   Ramos was indicted and pleaded guilty to Racketeering and Drug

27   Trafficking, in the Southern District of California.          See United

28   States v. Ramos, Case No. 18cr1404-WQH.

                                            5
        Case 2:21-cv-07311 Document 1 Filed 09/13/21 Page 6 of 10 Page ID #:6



1         16.   In September 2016, officers seized $592,450 and $435,190,

2    respectively, from two USPV boxes of Mikhail Malykhin, an individual

3    who was the leader of an identity theft/computer intrusion fraud

4    ring.   He and others were involved in a complex scheme involving

5    altering hacked debit cards from a health insurance provider and

6    altering the codes to cash out the debit cards.          Malykhin was

7    indicted and pleaded guilty to committing access device fraud, and

8    the over $1,000,000 in funds seized from Malykhin’s boxes were

9    forfeited as proceeds of the fraud and were used to pay restitution
10   to victims of Malykhin’s fraud.       See United States v. Malykhin,
11   Central District of California Case No. 16cr0688-DMG.

12        17.   In November 2015, officers seized $1,543,400 from the USPV

13   box of Gerald Lebowitz, which he stated had been brought into the

14   United States illegally to avoid taxes.        However, further

15   investigation revealed that Lebowitz was part of a conspiracy to

16   distribute methaqualone, a controlled substance, and officers seized

17   over 45 kilograms of methaqualone powder and 12 canisters of the

18   chemical o-Taluidine, both chemical precursors, during the course of

19   the investigation.     The funds were forfeited as criminal proceeds.

20   See United States of America v. Lebowitz, Central District of

21   California Case No. 17cr-0053-CAS.

22        18.   On October 28, 2015, officers seized $500,000, 22 gold bars

23   and 15 gold coins from the USPV box of Cyrus Irani, who was the

24   master bookmaker and head of an illegal gambling organization that

25   operated both internet and traditional bookmaking operations, and

26   engaged in money laundering.      He pleaded guilty to Enterprise

27   Corruption, and 14 others in his organization were convicted of

28   various gambling, money laundering and enterprise corruption charges.

                                            6
        Case 2:21-cv-07311 Document 1 Filed 09/13/21 Page 7 of 10 Page ID #:7



1    The assets found in Irani’s box were forfeited as criminal proceeds.

2    The Property At Issue In This Case

3         19.    The assets seized from the boxes at issue in this case are

4    examples of persons storing assets from their illegal activity at

5    USPV, as a result of USPV’s advertisements, marketing efforts and

6    other transactions and activities over the web, on-line and in the

7    mails, designed to induce persons to rent boxes at USPV to hide their

8    property.   The assets seized represent the proceeds of criminal

9    activity and were involved in money laundering activity, which
10   therefore renders them subject to forfeiture.
11        20.    Law enforcement officers have been investigating multiple
12   robbery crews involved in dozens of armed robberies of cellular
13   telephone stores throughout Southern California.          Most of the
14   robberies resulted in over $100,000.00 of inventory being stolen at
15   each location.   The stolen inventory is thereafter sold to, among
16   other persons, entities engaged in the business of selling cellular
17   telephones.   One of the boxholders is engaged in the business of
18   selling cellular telephones and has been in contact with members of

19   the robbery crews at or near the time of the robberies.

20                              FIRST CLAIM FOR RELIEF

21        21.    Plaintiff incorporates the allegations of paragraphs 1-20

22   above as though fully set forth herein.

23        22.    Based on the above, plaintiff alleges that the defendant

24   currency constitutes or is derived from proceeds traceable to, or a

25   conspiracy to commit violations of 18 U.S.C. §§ 1343, 1951 and/or

26   2314 (sale or receipt of stolen goods), each of which is a specified

27   unlawful activity as defined in 18 U.S.C. §§ 1956(c)(7)(A) and

28   / / /

                                            7
        Case 2:21-cv-07311 Document 1 Filed 09/13/21 Page 8 of 10 Page ID #:8



1    1961(1)(B).   The defendant currency is therefore subject to

2    forfeiture pursuant to 18 U.S.C. § 981(a)(1)(C).

3                              SECOND CLAIM FOR RELIEF

4         23.   Plaintiff incorporates the allegations of paragraphs 1-20

5    above as though fully set forth herein.

6         24.   Based on the above, plaintiff alleges that the defendant

7    currency constitutes property involved in multiple transactions or

8    attempted transactions in violation of 18 U.S.C. § 1956(a)(1)(A)(i)

9    or (a)(1)(B)(i), or property traceable to such property, with the
10   specified unlawful activity being a violation of 18 U.S.C. §§ 1343,
11   1951 and/or 2314.    The defendant currency is therefore subject to
12   forfeiture pursuant to 18 U.S.C. § 981(a)(1)(A).
13                              THIRD CLAIM FOR RELIEF

14        25.   Plaintiff incorporates the allegations of paragraphs 1-20

15   above as though fully set forth herein.

16        26.   Based on the above, plaintiff alleges that the defendants

17   constitute property involved in multiple transactions or attempted

18   transactions in violation of 18 U.S.C. § 1957(a), or property

19   traceable to such property, with the specified unlawful activity

20   being a violation of 18 U.S.C. §§ 1343, 1951 and/or 2314.           The

21   defendant currency is therefore subject to forfeiture pursuant to 18

22   U.S.C. § 981(a)(1)(A).

23        WHEREFORE, plaintiff United States of America prays:

24        (a)   that due process issue to enforce the forfeiture of the

25   defendant currency;

26        (b)   that due notice be given to all interested parties to

27   appear and show cause why forfeiture should not be decreed;

28

                                            8
        Case 2:21-cv-07311 Document 1 Filed 09/13/21 Page 9 of 10 Page ID #:9



1         (c)   that this Court decree forfeiture of the defendant currency

2    to the United States of America for disposition according to law; and

3         (d)   for such other and further relief as this Court may deem

4    just and proper, together with the costs and disbursements of this

5    action.

6    Dated: September 13, 2021         TRACY L. WILKISON
                                       Acting United States Attorney
7                                      SCOTT M. GARRANGER
                                       Assistant United states Attorney
8                                      Chief, Criminal Division

9
                                       _______/s/___________________
10                                     VICTOR A. RODGERS
                                       MAXWELL COLL
11                                     Assistant United States Attorneys
                                       Asset Forfeiture/General Crimes
12                                     Sections

13                                     Attorneys for Plaintiff
                                       UNITED STATES OF AMERICA
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                            9
       Case 2:21-cv-07311 Document 1 Filed 09/13/21 Page 10 of 10 Page ID #:10



1                                     VERIFICATION

2         I, Lynne Zelhart, hereby declare that:

3         1.   I am a Special Agent with the Federal Bureau of

4    Investigation.

5         2.   I have read the above Complaint for Forfeiture and know the

6    contents thereof.

7         3.   The information contained in the Complaint is either known

8    to me personally, was furnished to me by official government sources,

9    or was obtained pursuant to subpoena.        I am informed and believe that
10   the allegations set out in the Complaint are true.
11        I declare under penalty of perjury under the laws of the United
12   States of America that the foregoing is true and correct.
13        Executed on September 11, 2021 at Los Angeles, California.
14

15                                           /s/ Lynne Zelhart
                                                 Lynne Zelhart
16

17

18

19

20

21

22

23

24

25

26

27

28

                                           10
